Citation Nr: 0722188	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

1.  Entitlement to service connection for schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1963 to January 
1969.

The veteran filed his initial claim for service connection 
for PTSD in 1996.  The claim was denied by the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
June 1997, on the basis that his stressors were not verified.  
The veteran did not file a Notice of Disagreement (NOD) with 
that action until February 1999, which was untimely, and the 
decision became final.

In July 1999, the veteran's representative filed additional 
evidence including detailed data with regard to his 
stressors; the VARO denied his claim in November 2000 on the 
basis that this was not new and material evidence.  

The veteran's representative again filed a claim to reopen in 
April 2002, a claim which was denied in March 2003 and 
February 2004.  At that time, service connection was denied 
for "PTSD."  It is from that 2004 denial that the current 
appeal is brought to the Board of Veterans Appeals (Board).

The issues relating to service connection for PTSD a 
psychiatric disorder other than PTSD described as 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDINGS OF FACT

1.  In a June 1997 rating decision, the RO denied service 
connection for PTSD; that decision was not timely appealed, 
and became final; the claim continued to be denied in 
November 2000, March 2003, and February 2004 on the basis of 
a lack of new and material evidence.


2.  The additional evidence added to the record since the 
last prior final 2003 RO decision, by itself and/or when 
considered with aggregate previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the appellant's claim for service connection for PTSD, namely 
his stressors, provides a better overall view of the 
pertinent evidence, and raises a reasonable possibility of 
substantiating that claim.


CONCLUSION OF LAW

Evidence received since the final March 2003 VARO 
determination wherein the RO denied service connection for 
PTSD disorder is new and material, and the appellant's claim 
is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, enhanced VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  In view of the 
disposition in the present decision with regard to his PTSD 
claim, there is no need for analysis of the RO's compliance 
with the VCAA, its implementing regulations, or subsequent 
judicial caselaw.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases such as a psychosis become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  However, to whatever extent the new regulation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

As noted above, during the pendency of this appeal, on March 
3, 2006, the Court of Appeals for Veterans Claims issued a 
decision in Dingess v. Nicholson, supra, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  

Subsequently, the Court issued a decision in the appeal of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which established 
new requirements regarding the VCAA notice and reopening 
claims.  The Court held that the VCAA notice in a matter 
where the veteran is attempting to reopen a claim must 
include the bases for the denial in the prior decision and VA 
must respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial. Therefore, the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).  

In view of the foregoing, the RO's notices to the veteran 
were in substantial compliance with the recent decision in 
Kent v. Nicholson, supra. and Dingess v. Nicholson, supra.  
Clearly, in this matter, the RO amply advised the veteran as 
to the basis for the previous denial and the necessary 
evidence to reopen his claim and obtain benefits.  And to the 
extent that the VARO has substantively addressed his claim 
with regard to PTSD on the basis of all evidence of record, 
the veteran has been extended every possible procedural 
benefit.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: "[T]he 
Board does not have jurisdiction to consider a claim which 
[has been] previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

At the time of the earlier decision, the RO noted that 
service records and service certifications did not confirm 
his alleged stressors, and particularly did not confirm the 
specifics of his involvement in combat activities.

However, the claim will be reopened if new and material 
evidence is submitted. 38 U.S.C.A. §§ 5103A(f), 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
2003, which was the last final adjudication which disallowed 
the veteran's claim.

The appellant's claims turn upon a legal issue as to whether 
any of the evidence submitted since the prior final decision 
is new and material as to the central issue of whether PTSD 
was incurred in service.  

Since the veteran's effort to reopen his claim in 2003, he 
has, in pertinent part, submitted opinion that his PTSD is 
due to service stressors.  Mort importantly, he had clarified 
and amplified the nature of his stressors particularly those 
from Vietnam as opposed to Guam.   And Court guidelines have 
changed the manner in which combat service is addressed with 
regard to specific proof of stressors.  There is no question 
that the evidence presented is new in the sense that it was 
not previously of record.  And when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, but which provides a much more 
sustainable basis for understanding the nature of the claim 
and claimed stressors, and which raises a reasonable 
possibility of substantiating the claim.

In summary, the Board finds that the evidence received in 
conjunction with the service connection claim for PTSD is new 
and material.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is new and 
material, further adjudication of the claim on the merits is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).




ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened; to that extent, 
the appeal is granted.


REMAND

In light of the above reopening of the claim for service 
connection of PTSD, the Board finds that a VA examination is 
now necessary.  See 38 C.F.R. § 3.159(c)(4) (2006).  
Specifically, it is found that an opinion is needed as to 
whether or not the stressors, as noted in the record, are 
sufficient to result in the development of PTSD.  

The veteran has also been diagnosed with schizophrenia, which 
is a psychosis.  In some actions by the RO, the schizophrenia 
has been coupled with PTSD, although not entirely 
comprehensively addressed in that matter with regard to 
service connection.

The Board finds that the schizophrenia issue is inextricably 
intertwined with the PTSD issue, and as such, must be further 
addressed.  Because the RO has denied service connection for 
PTSD as well as schizophrenia, the veteran's NOD as to the 
denial of a generic psychiatric disorder is valid as to the 
denial of service connection for schizophrenia as well.  The 
filing of an NOD initiates the appeal process.  See Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  Therefore, the 
veteran is entitled to a SOC on this issue, pursuant to 38 
U.S.C.A. § 1114(j) (West 2002).  The Board is, therefore, 
obligated to remand this issue.  See Manlicon v. West, 12 
Vet. App. 238 (1999).,

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must 
prepare a list of 
the claimed 
stressors which is 
to be provided to 
the VA examiner for 
review and 
consideration.

2.  The veteran must 
be afforded a 
complete VA 
psychiatric 
examination.  The 
entire claims file, 
to include the 
veteran's service 
medical and 
personnel records, 
must be made 
available to the 
examiner to review 
in conjunction with 
the examination, and 
the examiner must 
indicate in the 
examination report 
that the claims 
folder was so 
reviewed.  The 
examiner must 
provide a definitive 
diagnosis for all 
psychiatric 
disorders found.  If 
PTSD is diagnosed, 
and after reviewing 
the list of 
stressors provided 
by the RO, the 
examiner must render 
an opinion as to 
whether it is at 
least as likely as 
not that the noted 
stressors are 
sufficient to result 
in the development 
of PTSD.  All 
indicated special 
studies deemed 
necessary must be 
conducted.  A 
complete rationale 
for all opinions 
expressed must be 
provided.

3.  After the above-
requested 
development has been 
completed, the 
veteran's claim for 
service connection 
for PTSD must be 
readjudicated.  If 
the decision remains 
adverse to the 
appellant, he and 
his representative 
must be provided 
with an appropriate 
supplemental 
statement of the 
case and an 
opportunity to 
respond.  The case 
should then be 
returned to the 
Board for further 
appellate 
consideration, if 
otherwise in order.

4.  Appropriate 
action, including 
the issuance of a  
SOC and notification 
of the veteran's 
appellate rights on 
the issue of 
entitlement to 
service connection 
for schizophrenia on 
a direct, 
presumptive and 
secondary basis, is 
necessary.  38 
C.F.R. § 19.26 
(2006).  The veteran 
and his 
representative are 
reminded that to 
vest the Board with 
jurisdiction over 
these issues, a 
timely substantive 
appeal must be 
filed.  38 C.F.R. § 
20.202 (2006).  If 
the veteran perfects 
an appeal as to this 
issue, the case 
should be returned 
to the Board for 
appellate review.

No action is 
required by the 
veteran until he 
receives further 
notice; however, he 
may present 
additional evidence 
or argument while 
the case is in 
remand status at the 
RO.  Kutscherousky 
v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


